HOUSTON, Justice.
We issued the writ of certiorari on July 8, 1998, to review the decision of the Court of Civil Appeals in Owen v. Owen, 724 So .2d 6 (Ala.Civ.App.1998). Although we now quash the writ as having been improvidently granted, we note that the child had no guardian ad litem at the hearing on the mother’s petition to set aside the adoption and that the biological father was given no notice of that petition and no opportunity to be heard in regard to it. We further note that our quashing the writ of certiorari does not foreclose any future action by the mother seeking child support from the biological father.
WRIT QUASHED AS IMPROVIDENTLY GRANTED.
HOOPER, C.J., and ALMON, SHORES, KENNEDY, COOK, SEE, and LYONS, JJ., concur.
MADDOX, J., dissents.